DETAILED ACTION
The instant application having Application No. 16/646,867 filed on March 12, 2020 is presented for examination by the examiner.
The claims submitted March 18, 2022 in response to the office action mailed September 21, 2021 are under examination. Claims 1-19 and 21-30 are pending, of which claims 1-5, 9-12, 14, 22 and 24 are amended (claims 2-5 are amended by the amendment to independent claim 1). Claim 20 is cancelled.
Note that the current action is NOT made final. Amended claims 12 and 14 which depend from claim 6 require new art to be applied that is also relevant to the patentability of claims 6-23 and 25. Thus in the interest of fully developing the issues prior to appeal, new grounds of rejection are entered.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
	The drawing objection of the previous office action has been overcome by the cancellation of claim 20.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated March 21, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Objections
The objection to the claims of the previous office action has been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 112
All of the 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conner US 5929966 (hereafter Conner).
Regarding claim 1, Conner teaches “An eyewear system (foldable glasses of Fig. 3) comprising:
a first lens (lens 26);
a second lens (lens 28);

a first ear piece (temple 34) extending from a side of the first lens (col. 3 lines 38-40: “A pair of temples 34 and 36 are pivotally attached at frame segments ends 38 and 40 respectively through a pivot 42, see FIGS. 1-4.”) the first ear piece configured to fold flat against the first lens (see Figs. 2 and 3 and pivot 42); and
a second ear piece (temple 36) extending from a side of the second lens (col. 3 lines 38-40: “A pair of temples 34 and 36 are pivotally attached at frame segments ends 38 and 40 respectively through a pivot 42, see FIGS. 1-4.”), the second ear piece configured to fold flat against the second lens (see Figs. 2 and 3 and pivot 42), 
wherein a thickness of the eyewear system when the first and second flexible ear pieces are folded is equal to a thickness of one of the first and second lens plus the thickness of one of the first and second ear pieces plus any base curve thickness (see Fig. 3, the thickness on the left is the combined thickness of the temple 34 and the lens 26, and the thickness on the right is the combined thickness of temple 36 and lens 28, and the thickness at the bridge is only the thickness of the bridge and one of the two temples because where the temples overlap one another, they do so in a vertical configuration not a back to back configuration).”
Regarding claim 2, Conner teaches “the eyewear system of claim 1, comprising a first hinge (left hinge 42 connecting temple 34 and lens 26/frame segment end 38) configured to connect the first lens and the first ear piece (that’s what 42 does), wherein the first hinge is positioned within a thickness of the first lens (most easily seen in Fig. 1, see hinge 42 protruding from segment 24A); and
a second hinge (right hinge 42 connecting temple 34 and lens 28/frame segment end 40) configured to connect the second lens and the second ear piece (that’s what 42 does), wherein the second hinge is positioned within a thickness of the second lens  (most easily seen in Fig. 1, see hinge 42 protruding from segment 24B).”
Regarding claim 3, Conner teaches “the eyewear system of claim 2, wherein the first and second hinges protrude from a side of the first and second lenses (see frame end segment ends 38 and 40 marked in Fig. 3).”

Claim(s) 6, 9, 16-17 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porter USPGPub 20170146815 A (hereafter Porter).
Regarding claim 6, Porter teaches (Figs. 1 and 2) “An eyewear system (Fig. 2) comprising:

a second lens (left lens 34 and left frame member 36);
a resilient bridge (link 26 which is resilient in that it comprises two springs 56 and 58) connecting the lenses (see Fig. 2 or Fig. 7);
a first hinge connecting a first flexible ear piece (temple member 32) extending from a side of the first lens to the first lens (paragraph 19: “The right temple member 32 is hingedly connected to the right frame member 40 of the right eyeglass portion 24”), the first flexible ear piece configured to fold flat against the first lens (see Fig. 2 the right temple 32 is flat against right frame member 40 modulo the base curve of 38);
a second hinge connecting a second flexible ear piece (temple member 30) extending from a side of the second lens (paragraph 19: “The left temple member 30 is hingedly connected to the left frame member 36 of the left eyeglass portion 22”), the second flexible ear piece offset from the second lens by a thickness of the first lens (see how in Fig. 2 the right frame member 40 is between the left frame member 36 and the left temple 30 where first temple piece 80 provides the offset, see Figs. 1 and 3), wherein at least a portion of the first lens is configured to be moved over the second lens to form a compact configuration (see Fig. 2), and a thickness of the eyewear system in the compact configuration is equal to a thickness of the first lens (thickness of right frame member 40), the thickness of the second lens (thickness of left frame member 36), the thickness of one of the first and second ear pieces (the left and right temples are in the same plane, thus the thickness they add to the compact configuration is just the thickness of one of the temples in folded configuration) plus any base curve thickness (see curved shape of left and right eyeglass portions 22 and 24).
Regarding claim 9, Porter teaches “the eyewear system of claim 6” and further teaches “wherein the eyewear can withstand application of up to about 100 kg when in the compact configuration (Porter teaches all of the structural elements of claim 6, thus “can withstand application of up to about 100 kg when in the compact configuration” because the structure of the claimed system, as identified above, is the same as that claimed, it must inherently perform the same function and be configured to withstand application of up to about 100 kg when in the compact configuration.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. See also MPEP §2112.01(I)).”
Regarding claim 16, Porter teaches “the eyewear system of claim 6, wherein the first ear piece (right temple member 32) and the second ear piece (left temple member 30)  each comprise a first and second segment (segments 86 and 88 and segments 82 and 84) connected by a hinge (see paragraph 25).”
Regarding claim 17, Porter teaches “the eyewear system of claim 6, wherein the first lens is configured to be rotated over the second lens (see how they differ in orientation by 180 degrees in Fig. 2).
Regarding claim 25, Porter teaches (Figs. 1 and 2) “A method of manufacturing (see steps below) a pair of thin eyeglasses (Fig. 2), comprising 
providing a first lens (right lens 38 and right frame member 40);
providing a second lens (left lens 34 and left frame member 36);
connecting the lenses with a resilient bridge (link 26 which is resilient in that it comprises two springs 56 and 58);
connecting a first flexible ear piece (right temple member 32) to a side of the first lens to the first lens using a first hinge (paragraph 19: “The right temple member 32 is hingedly connected to the right frame member 40 of the right eyeglass portion 24”), the first flexible ear piece configured to fold flat against the first lens (see Fig. 2 the right temple 32 is flat against right frame member 40 modulo the base curve of 38);
connecting a second flexible ear piece (temple member 30) to a side of the second lens using a second hinge (paragraph 19: “The left temple member 30 is hingedly connected to the left frame member 36 of the left eyeglass portion 22”), the second flexible ear piece offset from the second lens by a thickness of the first lens (see how in Fig. 2 the right frame member 40 is between the left frame member 36 and the left temple 30 where first temple piece 80 provides the offset, see Figs. 1 and 3), wherein at least a portion of the first lens is configured to be moved over the second lens to form a compact configuration (see Fig. 2), and a thickness of the eyewear system in the compact configuration is equal to a thickness of the first lens (thickness of right frame member 40), 

Claims 6, 9, 12, 14, 16-17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein US 1,970,044 (hereafter Klein).
Regarding claim 6, Klein teaches (Figs. 1-2) “An eyewear system (folding spectacles of Figs. 1 and 2) comprising: 
a first lens (the lens within lens rim 1); 
a second lens (the lens within lens rim 2); 
a resilient bridge connecting the lenses (bridge 3 and pivots 4 and 5; which is resilient in that the lens rims can be pivoted at 4 and 5 to overlap one another as shown in Fig. 3 and page 2 lines 1-6); 
a first hinge (6) connecting a first flexible ear piece (the temple parts 8 and 9 proximate rim 1) extending from a side of the first lens to the first lens (see Fig. 1), the first flexible ear piece configured to fold flat against the first lens (see how both halves of temple part 8 and 9 fold flat against rim 1 in Fig. 2); 
a second hinge (7) connecting a second flexible ear piece (temple parts 8 and 9 proximate rim 2) extending from a side of the second lens (see Fig. 1), the second flexible ear piece offset from the second lens by a thickness of the first lens (see how in Fig. 2, the second lens proximate pivot 5 is underneath rim 1, thus the temple parts 8 and 9 proximate rim 2 is offset from the second lens by a thickness of the first lens in Fig. 2), 
wherein at least a portion of the first lens is configured to be moved over the second lens to form a compact configuration (see how rim 1 and its lens is moved over the second lens, see pivot 5, in the compact configuration of Fig. 2), and a thickness of the eyewear system in the compact 
Regarding claim 9, Klein teaches “the eyewear system of claim 6, configured wherein the eyewear system can withstand application of up to about 100 kg when in the compact configuration (Klein teaches all of the structural elements of claim 6, thus “can withstand application of up to about 100 kg when in the compact configuration” because the structure of the claimed system, as identified above, is the same as that claimed, it must inherently perform the same function and be configured to withstand application of up to about 100 kg when in the compact configuration.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. See also MPEP §2112.01(I)).”.
Regarding claim 12, Klein teaches “the eyewear system of claim 6, wherein an open angle of the first hinge and the second hinge is less than 90 degrees (the hinges 6 and 7 are shown in Fig. 1 as having an open angle of about 90 degrees, thus for any wearer’s head that is not as wide as the full extent between the temple ends, the open angle of the first hinge and the second hinge will be less than 90 degrees), thereby keeping the system stable on the user's face (the open angle of the hinges is that 
Regarding claim 14, Klein teaches “the eyewear system of claim 6, wherein all components of the system in the compact configuration are configured to be positioned adjacent to one another, without any spacing between the components (all the components 1, 2, 3, 8 and 9 are depicted as flat, see Figs. 1 and 3, such that they are configured to be positioned adjacent to one another, without any (appreciable) spacing between the components. Thus for reasonable meanings of “adjacent” and “without any spacing”, that would allow for the negligible spacing between flat components as such would have to be understood by an ordinary skilled artisan, the limitations of this claim are met).”
Regarding claim 16, Klein teaches “the eyewear system of claim 6, wherein the first ear piece and the second ear piece each comprise a first and second segment (two parts 8 and 9) connected by a hinge (joint part 12).”
Regarding claim 17, Klein teaches “the eyewear system of claim 6, wherein the first lens is configured to be rotated over the second lens (See the position of the lens in rim 1 over the lens in rim 2 in Fig. 2 as seen by the position of pivot 5 behind the plane of pivot 4 and rim 1. Rim 1 has been rotated over rim 2 by pivots 4 and 5).”
Regarding claim 25, Klein teaches (Figs. 1-2) “A method of manufacturing (see steps below) a pair of thin eyeglasses (folding spectacles of Figs. 1 and 2) comprising
providing a first lens (the lens within lens rim 1); 
providing a second lens (the lens within lens rim 2); 
connecting the lenses with a resilient bridge (bridge 3 and pivots 4 and 5; which is resilient in that the lens rims can be pivoted at 4 and 5 to overlap one another as shown in Fig. 3 and page 2 lines 1-6); 

connecting a second flexible ear piece (temple parts 8 and 9 proximate rim 2) to a side of the second lens (see Fig. 1) using a second hinge (7) the second flexible ear piece offset from the second lens by a thickness of the first lens (see how in Fig. 2, the second lens proximate pivot 5 is underneath rim 1, thus the temple parts 8 and 9 proximate rim 2 is offset from the second lens by a thickness of the first lens in Fig. 2), 
wherein at least a portion of the first lens is configured to be moved over the second lens to form a compact configuration (see how rim 1 and its lens is moved over the second lens, see pivot 5, in the compact configuration of Fig. 2), and a thickness of the eyewear system in the compact configuration is equal to a thickness of the first lens, the thickness of the second lens, the thickness of one of the first and second ear pieces plus any base curve thickness (the thickness measured from the back-most surface of the lens in rim 2 to the front-most surface of temple parts 8 and 9 is the thickness of the second lens, the thickness of the first lens and the thickness of only one of two ear pieces, because they are side-by-side, plus any base curve thickness).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner US 5929966 (hereafter Conner) as applied to claim 1 above, and further in view of Shalon USPGPub 20160062139 (hereafter Shalon).
Regarding claim 4, Conner teaches the “eyewear system of claim 1.” However Conner does not explicitly teach “wherein the thickness of the eyewear system, when the ear pieces are folded, is about 2-10 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
In Conner the total thickness of the eyewear system when the ear pieces are folded is the sum of the thickness of the lens part and the thickness of one temple arm. Thus when taken in combination the thickness of the eyewear system when the ear pieces are folded (as taught by Conner) is less than 6 mm thick (as taught by Shalon).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a folded configuration (as taught by Conner) to be from about 2-10 mm, such as less than 6 mm (as taught by Shalon) for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4). 
Regarding claim 5, Conner teaches the “eyewear system of claim 1.” However Conner does not explicitly teach “wherein the thickness of the eyewear system when the ear pieces are folded, is about 2.3 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
In Conner the total thickness of the eyewear system when the ear pieces are folded is the sum of the thickness of the lens part and the thickness of one temple arm. Thus when taken in combination the thickness of the eyewear system when the ear pieces are folded (as taught by Conner) is less than 6 mm thick (as taught by Shalon).”
Thus the prior art teaches a range of less than 6 mm which overlaps the claimed range of about 2.3 mm.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05(I).

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Shalon USPGPub 20160062139 (hereafter Shalon).
Regarding claim 7, Porter teaches “the eyewear system of claim 6 (see above), wherein the thickness of the compact configuration (the thickness of the compact configuration in Porte is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm).”
However, Porter does not explicitly teach “about 4-10 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
When taken in combination the thickness of the compact configuration is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm (as taught by Porter) is less than 9 mm thick (as taught by Shalon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a compact configuration (as taught by Porter) to be from about 4-10 mm, such as less than 9 mm (as taught by Shalon) for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4). 
Regarding claim 8, Porter teaches “the eyewear system of claim 6 (see above), wherein the thickness of the compact configuration (the thickness of the compact configuration in Porte is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm).”
However, Porter does not explicitly teach “less than about 4.3 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).

Thus the prior art teaches a range of less than 9 mm which overlaps the claimed range of about 4.3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a folded configuration (as taught by Porter) to be about 4.3 mm, for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4), and furthermore since it has been held that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05(I).
Regarding claim 11, Porter teaches “the eyewear system of claim 6.” However Porter does not explicitly teach “wherein a folded area of the system does not exceed about 2000 mm2.”
Shalon teaches folded eyewear “wherein a folded area of the system does not exceed about 2000 mm2 (paragraph 65: “lens optical area of over 9 cm2”. Note that 9 cm2 is equal to 900 mm2.  The area of the folded configuration is not much more than the area of one lens, so well under 2000 mm2).”
Thus Porter teaches the eyewear system of claim 11, except the recitation of the relative dimensions of the claimed device. Shalon teaches the claimed dimensions. The device having the claimed dimensions would not perform differently than the prior art device. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of Porter to have an area that does not exceed about 2000 mm2 as taught by Shalon, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04 (IV)(A).
Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) as applied to claim 6 above, and further in view of Shalon USPGPub 20160062139 (hereafter Shalon).
Regarding claim 7, Klein teaches “the eyewear system of claim 6 (see above), wherein the thickness of the compact configuration (the thickness of the compact configuration in Klein is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm).”
However, Klein does not explicitly teach “about 4-10 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
When taken in combination the thickness of the compact configuration is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm (as taught by Klein) is less than 9 mm thick (as taught by Shalon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a compact configuration (as taught by Klein) to be from about 4-10 mm, such as less than 9 mm (as taught by Shalon) for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon (paragraph 4). 
Regarding claim 8, Klein teaches “the eyewear system of claim 6 (see above), wherein the thickness of the compact configuration (the thickness of the compact configuration in Klein is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm).”
However, Klein does not explicitly teach “less than about 4.3 mm.”
Shalon teaches that portions of an eyewear system are “less than 3 mm thick” (paragraph 0065).
When taken in combination the thickness of the compact configuration is the sum of the thicknesses of the lens portions plus the thickness of a folded temple arm (as taught by Klein) is less than 9 mm thick (as taught by Shalon).
Thus the prior art teaches a range of less than 9 mm which overlaps the claimed range of about 4.3 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the eyewear system in a folded configuration (as taught by Klein) to be about 4.3 mm, for the purpose of making the folded configuration to be thin, light and easily stored as taught by Shalon In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP § 2144.05(I).
Regarding claim 11, Klein teaches “the eyewear system of claim 6.” However Klein does not explicitly teach “wherein a folded area of the system does not exceed about 2000 mm2.”
Shalon teaches folded eyewear “wherein a folded area of the system does not exceed about 2000 mm2 (paragraph 65: “lens optical area of over 9 cm2”. Note that 9 cm2 is equal to 900 mm2.  The area of the folded configuration is not much more than the area of one lens, so well under 2000 mm2).”
Thus Klein teaches the eyewear system of claim 11, except the recitation of the relative dimensions of the claimed device. Shalon teaches the claimed dimensions. The device having the claimed dimensions would not perform differently than the prior art device. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of Klein to have an area that does not exceed about 2000 mm2 as taught by Shalon, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04 (IV)(A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Muller DE 4312225 C1 (hereafter Muller, where reference will be made to the attached machine translation)
	Regarding claim 10, Porter teaches “the eyewear system of claim 6.” However, Porter does not explicitly disclose “wherein a weight of the system is less than about 12 g plus a weight of the first lens and the second lens.”
Muller teaches “wherein a weight of the system is less than about 12 g plus a weight of the first lens and the second lens (paragraph 6 “a spectacle frame intended for an adult user with a weight of less than two grams” 
Further Muller teaches (paragraph 3) that such a reduced weight provides even better wearing comfort for the user.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of Porter to have a reduced weight of the frame of less than 2 grams as taught by Muller, i.e. a weight of the system being less than 2 grams plus the weight of the first lens and the second lens, because Muller teaches that such a reduced weight provides even better wearing comfort for the user (see Muller paragraph 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) as applied to claim 6 above, and further in view of Muller DE 4312225 C1 (hereafter Muller, where reference will be made to the attached machine translation)
	Regarding claim 10, Klein teaches “the eyewear system of claim 6.” However, Klein does not explicitly disclose “wherein a weight of the system is less than about 12 g plus a weight of the first lens and the second lens.”
Muller teaches “wherein a weight of the system is less than about 12 g plus a weight of the first lens and the second lens (paragraph 6 “a spectacle frame intended for an adult user with a weight of less than two grams” This is a weight of the spectacle frame without the lenses, thus the weight of the system would be less than two grams plus a weight of the first lens and the second lens”).”
Further Muller teaches (paragraph 3) that such a reduced weight provides even better wearing comfort for the user.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the eyewear of Klein to have a reduced weight of the frame of less than 2 grams as taught by Muller, i.e. a weight of the system being less than 2 grams plus the weight of the first lens and the second lens, because Muller teaches that such a reduced weight provides even better wearing comfort for the user (see Muller paragraph 3).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Barnett et al. USPGPub 20150042947 A1 (hereafter Barnett).
Regarding claim 13, Porter teaches “the eyewear system of claim 6.” However Porter is silent regarding “further comprising a catch configured to secure the ear pieces in a folded position.”
Barnett teaches foldable glasses (see Figs. 3 and 4) “further comprising a catch (connection means 22) configured to secure the ear pieces in a folded position (paragraph 41: “secured in place by a connection means on the outer edge of the lenses 22. The temple pieces 14 are folded down and besides the lenses 12 providing a more compact device and protection for the lenses 12.” the connection means 22 secures together the proximal ends of the temple pieces as seen in Figs. 3 and 4).”
Barnett further teaches (paragraph 39) “The connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyewear system of Porter a connection means near the hinges between the temple arms and the lens frames as taught by Barnett, because Barnett teaches that such a connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage (paragraph 39).
Regarding claim 15, Porter teaches “the eyewear system of claim 6.” However Porter does not explicitly teach “wherein the second hinge is configured to catch onto the first hinge to keep the eyewear system in a compact configuration.”
Barnett teaches foldable glasses (see Figs. 3 and 4) “wherein the second hinge (left or right hinge connections 16 between the temple pieces 14 and the lenses 12) is configured to catch (connection means 22) onto the first hinge (the other hinge 16 of the left and right hinges) to keep the eyewear system in a compact configuration (paragraph 41: “secured in place by a connection means on the outer edge of the lenses 22. The temple pieces 14 are folded down and besides the lenses 12 providing a more compact device and protection for the lenses 12.” the connection means 22 secures together the hinge connections 16 of the temple pieces as seen in Figs. 3 and 4).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyewear system of Porter a connection means near the hinges between the temple arms and the lens frames as taught by Barnett, because Barnett teaches that such a connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage (paragraph 39).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) as applied to claim 6 above, and further in view of Barnett et al. USPGPub 20150042947 A1 (hereafter Barnett).
Regarding claim 13, Klein teaches “the eyewear system of claim 6.” However Klein is silent regarding “further comprising a catch configured to secure the ear pieces in a folded position.”
Barnett teaches foldable glasses (see Figs. 3 and 4) “further comprising a catch (connection means 22) configured to secure the ear pieces in a folded position (paragraph 41: “secured in place by a connection means on the outer edge of the lenses 22. The temple pieces 14 are folded down and besides the lenses 12 providing a more compact device and protection for the lenses 12.” the connection means 22 secures together the proximal ends of the temple pieces as seen in Figs. 3 and 4).”
Barnett further teaches (paragraph 39) “The connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyewear system of Klein a connection means near the hinges between the temple arms and the lens frames as taught by Barnett, because Barnett teaches that such a connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage (paragraph 39).
Regarding claim 15, Klein teaches “the eyewear system of claim 6.” However Klein does not explicitly teach “wherein the second hinge is configured to catch onto the first hinge to keep the eyewear system in a compact configuration.”
Barnett teaches foldable glasses (see Figs. 3 and 4) “wherein the second hinge (left or right hinge connections 16 between the temple pieces 14 and the lenses 12) is configured to catch (connection means 22) onto the first hinge (the other hinge 16 of the left and right hinges) to keep the eyewear system in a compact configuration (paragraph 41: “secured in place by a connection means on the outer edge of the lenses 22. The temple pieces 14 are folded down and besides the lenses 12 providing a more compact device and protection for the lenses 12.” the connection means 22 secures together the hinge connections 16 of the temple pieces as seen in Figs. 3 and 4).”
Barnett further teaches (paragraph 39) “The connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyewear system of Klein a connection means near the hinges between the temple arms and the lens frames as taught by Barnett, because Barnett teaches that such a connection means 22 assures proper alignment of the lenses 12 and prevents uneven stresses from misaligning the lenses 12 or breakage (paragraph 39).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Graffia USPGPub 20080055539 A1 (hereafter Graffia).
Regarding claim 18, Porter teaches “the eyewear system of any of claim 6” However Porter does not explicitly teach “wherein the first ear piece and the second ear piece are configured to be contained within the lens against which they fold.”
Graffia teaches folding eyeglasses with folding temples 116 and lenses 110 “wherein the first ear piece and the second ear piece (each temple 116) are configured to be contained within the lens against which they fold 

    PNG
    media_image1.png
    439
    545
    media_image1.png
    Greyscale

Thus Porter teaches the claimed invention except for the relative sizes of the temples in a folded configuration compared to the lenses. Graffia teaches that the first ear piece and the second ear piece are configured to be contained within the lens against which they fold. A device having the claimed relative dimensions would not perform differently than the device of Porter.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose in the eyewear system of Porter, the length of the temples when folded to be smaller in size than the lenses as taught by Graffia since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04 (IV)(A).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) as applied to claim 6 above, and further in view of Graffia USPGPub 20080055539 A1 (hereafter Graffia).
Regarding claim 18, Klein teaches “the eyewear system of any of claim 6” However Klein does not explicitly teach “wherein the first ear piece and the second ear piece are configured to be contained within the lens against which they fold.”
Graffia teaches folding eyeglasses with folding temples 116 and lenses 110 “wherein the first ear piece and the second ear piece (each temple 116) are configured to be contained within the lens against which they fold (see Fig. 2, aside from the hinges 118, the folded temples are contained within the lenses against which they fold).”

    PNG
    media_image1.png
    439
    545
    media_image1.png
    Greyscale

Thus Klein teaches the claimed invention except for the relative sizes of the temples in a folded configuration compared to the lenses. Graffia teaches that the first ear piece and the second ear piece are configured to be contained within the lens against which they fold. A device having the claimed relative dimensions would not perform differently than the device of Porter.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose in the eyewear system of Klein, the length of the temples when folded to be smaller in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2144.04 (IV)(A).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Friedman et al USPGPub 20110210018 (hereafter Friedman).
Regarding claims 19, Porter teaches “an eyewear system of claim 6.” However Porter does not explicitly teach “a carrying case configured to conform to a folded configuration of the eyewear system.”
Friedman “a carrying case (eyeglass housing compartment 30) configured to conform to a folded configuration of the eyewear system (see eyeglasses 15 in Fig. 2 which are in a folded configuration with the temple arms folded over the lens frame).”
Friedman further teaches (paragraph 7) “the available cases do not meet the need for a compact, streamlined case dedicated to storing a mobile phone and conveniently located eyeglasses, while providing quick and easy retrieval of both items and providing for a reduction in manufacturing cost.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a case for the eyewear system of Porter that can store folded eyeglasses conveniently colocated with a mobile phone as taught by Friedman (paragraph 7).
Regarding claim 21, the Porter-Friedman combination teaches “the case of claim 19.” However Porter does not explicitly teach “comprising a top and bottom portion hinged together.”
Friedman teaches (e.g. Fig. 1) a case “comprising a top (eyeglass housing cap 13) and bottom portion (eyeglass housing compartment 30) hinged together (paragraph 43 “The cap-retaining aid 14 may be, for example, a hinge (as shown in FIG. 1)”).”
Friedman further teaches that such an eyeglass housing cap and cap-retaining aid helps avoid loss or misplacement (paragraph 43).
.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) as applied to claim 6 above, and further in view of Friedman et al USPGPub 20110210018 (hereafter Friedman).
Regarding claims 19, Klein teaches “an eyewear system of claim 6.” However Klein does not explicitly teach “a carrying case configured to conform to a folded configuration of the eyewear system.”
Friedman “a carrying case (eyeglass housing compartment 30) configured to conform to a folded configuration of the eyewear system (see eyeglasses 15 in Fig. 2 which are in a folded configuration with the temple arms folded over the lens frame).”
Friedman further teaches (paragraph 7) “the available cases do not meet the need for a compact, streamlined case dedicated to storing a mobile phone and conveniently located eyeglasses, while providing quick and easy retrieval of both items and providing for a reduction in manufacturing cost.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a case for the eyewear system of Klein that can store folded eyeglasses conveniently colocated with a mobile phone as taught by Friedman (paragraph 7).
Regarding claim 21, the Klein-Friedman combination teaches “the case of claim 19.” However Klein does not explicitly teach “comprising a top and bottom portion hinged together.”
Friedman teaches (e.g. Fig. 1) a case “comprising a top (eyeglass housing cap 13) and bottom portion (eyeglass housing compartment 30) hinged together (paragraph 43 “The cap-retaining aid 14 may be, for example, a hinge (as shown in FIG. 1)”).”
Friedman further teaches that such an eyeglass housing cap and cap-retaining aid helps avoid loss or misplacement (paragraph 43).
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) as applied to claim 6 above, and further in view of Conner US 5929966 (hereafter Conner).
Regarding claim 22, Porter teaches the eyewear system of claim 6, however Porter does not explicitly teach “A carrying case configured to conform to the compact configuration of the eyewear system.”
Conner teaches an eyewear system with a compact configuration where the lenses overlap and the temples are stored. Conner further teaches “a carrying case (case 22) configured to conform to a compact configuration of the eyewear system (see Fig. 1).”
Conner further teaches that such a storage case of the eyewear in a compact configuration is “convenient” (col. 3 lines 27-32).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a case as taught by Conner for the eyewear of Porter in its compact configuration because Conner teaches that such a case is convenient (col. 3 lines 27-32) where an ordinary skilled artisan would understand that such a case protects the eyewear from dirt, scratches, and snagging.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) as applied to claim 6 above, and further in view of Conner US 5929966 (hereafter Conner).
Regarding claim 22, Klein teaches the eyewear system of claim 6, however Klein does not explicitly teach “A carrying case configured to conform to the compact configuration of the eyewear system.”
Conner teaches an eyewear system with a compact configuration where the lenses overlap and the temples are stored. Conner further teaches “a carrying case (case 22) configured to conform to a compact configuration of the eyewear system (see Fig. 1).”
Conner further teaches that such a storage case of the eyewear in a compact configuration is “convenient” (col. 3 lines 27-32).
.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Porter USPGPub 20170146815 A (hereafter Porter) in view of Conner US 5929966 (hereafter Conner) as applied to claim 22 above, and further in view of Shalon USPGPub 20160062139 A1 (hereafter Shalon).
Regarding claim 23, the Porter-Conner combination teaches the case of claim 22. However Porter and Conner do not explicitly teach (claim 23) “wherein the case comprises a projection configured to interact with a portion of the glasses to stabilize the eyewear system within the case.” 
Shalon teaches foldable eyeglasses with a compact configuration where the lenses overlap with one another. Shalon further teaches a case (case 1200 Figs. 12-20) (claim 23) “wherein the case comprises a projection (clasp 1212) configured to interact with a portion of the glasses (paragraph 84 “As shown in FIG. 20, clasp 1212 has an engagement surface 1224 adapted to engage the bendable bridge 1222 of eyeglasses 1216.”) to stabilize the eyewear system within the case (paragraph 84: “securely grasping the bridge of the eyeglasses.”).” 
Shalon further teaches that such a clasp 1212 can be used to securely grasp the bridge of the eyeglasses (paragraph 84).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clasp as taught by Shalon into the case of the Porter-Conner combination for the purpose of securing the eyewear in the case as taught by Shalon paragraph 84.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Klein US 1,970,044 (hereafter Klein) in view of Conner US 5929966 (hereafter Conner) as applied to claim 22 above, and further in view of Shalon USPGPub 20160062139 A1 (hereafter Shalon).
Regarding claim 23, the Klein-Conner combination teaches the case of claim 22. However Klein and Conner do not explicitly teach (claim 23) “wherein the case comprises a projection configured to interact with a portion of the glasses to stabilize the eyewear system within the case.” 
Shalon teaches foldable eyeglasses with a compact configuration where the lenses overlap with one another. Shalon further teaches a case (case 1200 Figs. 12-20) (claim 23) “wherein the case comprises a projection (clasp 1212) configured to interact with a portion of the glasses (paragraph 84 “As shown in FIG. 20, clasp 1212 has an engagement surface 1224 adapted to engage the bendable bridge 1222 of eyeglasses 1216.”) to stabilize the eyewear system within the case (paragraph 84: “securely grasping the bridge of the eyeglasses.”).” 
Shalon further teaches that such a clasp 1212 can be used to securely grasp the bridge of the eyeglasses (paragraph 84).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a clasp as taught by Shalon into the case of the Klein-Conner combination for the purpose of securing the eyewear in the case as taught by Shalon paragraph 84.


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the first or second hinge of the eyewear system is configured to be hooked around the projection.”

Claims 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 26, Porter teaches “A method of folding a pair of thin eyeglasses (see steps below) comprising a first lens (left lens 34 and left frame member 36) connected to a second lens (right lens 38 and right frame member 40) by a resilient bridge (link 26 which is resilient in that it comprises two springs 56 and 58), comprising 
rotating the second lens about the resilient bridge in a clockwise direction (see how the second lens has been rotated by 180 degrees in a clockwise direction to sit upside down in front of the first lens); and
Barnett teaches “catching the second hinge on the first hinge to hold the eyeglasses in a compact configuration
However the prior art fails to teach or reasonably suggest rotating the second lens about the resilient bridge in a clockwise direction “until a second hinge connecting a second ear piece to the second lens rotates past a first hinge connecting a first ear piece to the first lens.” when taken in context of the claim as a whole. 
Claims 27-30 depend from claim 26 and are allowed for at least the reason stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues on page 8 of 12 of the applicant’s remarks that because the tabs 48 and 50 of the temples extend “beyond the thickness of the lenses” that they would contribute to the thickness of the glasses in the folded position of Fig. 3. The examiner cannot understand in what manner the tabs extend beyond the thickness of the lenses in either Figs. 1 or 3. The 
Regarding claims 6 and 25, the applicant argues on page 9 of 12 of the applicant’s remarks that because the temple pieces are curved in an opposite direction to the base curve of the lenses, that the “thickness of the eyewear system in the compact configuration is equal to a thickness of the first lens, the thickness of the second lens, the thickness of one of the first and second ear pieces plus any base curve thickness” is not met by Porter.
The examiner respectfully disagrees. The applicant’s argument rests on the assumption that the thickness of the temples is only the thickness at some position along the temple, and thus that the space occupied by the entire, curved temple in the thickness direction of the folded glasses is larger than the thickness at any point along the temple, and thus larger than the thickness of a temple arm. The examiner does not agree with this narrow interpretation of “thickness”. The thickness of the folded temple is the space occupied by the folded temple in the thickness direction of the glasses, i.e. from the front-most surface of the temple to the rear-most surface of the temple in the thickness direction (i.e. the direction from left to right in Fig. 3C of the instant application). Thus, the fact that the two temples entirely overlap one another in the thickness direction such that only one contributes to the thickness of the glasses in the folded configuration is sufficient to meet the limitations of claims 6 and 25.
	No additional arguments are presented by the applicant after page 9 of 12 of the applicant’s remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/                Primary Examiner, Art Unit 2872